UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 7, 2007 TUMBLEWEED COMMUNICATIONS CORP. (Exact name of registrant as specified in its charter) Delaware 000-26223 94-3336053 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 700 Saginaw Drive, Redwood City, California 94063 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (650) 216-2000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On November 7, 2007, James P. Scullion, Chairman of the Board of Directors and Chief Executive Officer of Tumbleweed Communications Corp. ("Tumbleweed"), gave a slide presentation (the "Presentation"), furnished hereto as Exhibit 99.1, at the AeA Classic Financial Conference. Tumbleweed does not undertake any obligation to correct the Presentation, disclaim the accuracy of the Presentation, or update the Presentation in the future should the facts change. Item 9.01Financial Statements and Exhibits. (d)Exhibits 99.1 Slide presentation entitled "AeA Classic Financial Conference November 2007," dated November 7, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TUMBLEWEED COMMUNICATIONS CORP. By:/s/ James J. MacDonald Name:James J. MacDonald Title:Vice President & Deputy General Counsel Date:November 9, 2007 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION 99.1 Slide presentation entitled "AeA Classic Financial Conference November 2007," dated November 7, 2007.
